Fairchild, J.
The claim of this legatee to the eighty-acre farm in question is based upon an unrecorded deed from the owner of the equity of redemption to Anton Kott. This deed from the Bank of Algoma was not accepted by Kott, who insisted upon having a deed running to himself and wife. When such a deed was executed and accepted it created, under secs. 230.44 and 230.45, Stats., a joint tenancy in Kott and his wife, and concluded the question of title.
Because Delia Kott survived her husband, she is now the sole owner. The will in which Anton Kott purported to devise the land to his grandson can have no’ effect other than to express a wish- regarding the future disposition of the farm.
*317At the time of the deed to Anton Kott and wife, the mortgage debt was discharged by crediting the amount thereof on the purchase price paid by Kott. The mortgage being thereby satisfied, no opportunity exists for raising any question relating to the merging of titles.
By the Court. — Judgment affirmed.